
	

114 HR 4160 IH: Rural Broadband Infrastructure Investment Act
U.S. House of Representatives
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4160
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2015
			Mr. Huffman (for himself, Mr. Thompson of California, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Rural Electrification Act of 1936 to increase regional telecommunications development,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Rural Broadband Infrastructure Investment Act. 2.Rural telecommunications development (a)In generalTitle II of the Rural Electrification Act of 1936 (7 U.S.C. 922 et seq.) is amended by adding at the end the following new section:
				
					208.Regional telecommunications development
 In addition to any preference given under section 201 with respect to a telephone loan made under this Act, the Secretary may give preference to an application for such a loan for a project that, as determined by the Secretary, supports the development of telecommunications services on a multijurisdictional basis. In evaluating such an application, the Secretary shall consider whether—
 (1)the project that is the subject of the application was developed through the collaboration and participation of multiple stakeholders in the service area of the project, including State, local, and tribal governments, nonprofit institutions, institutions of higher education, and private entities;
 (2)the applicant has an understanding of the applicable regional resources that could support the project, including natural resources, human resources, infrastructure, and financial resources; and
 (3)the project has clear objectives and includes a means to establish measurable performance measures and to track progress toward meeting such objectives.
						.
 (b)Exemption from State agency requirementSection 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922) is amended in the last sentence by inserting or the application involved is an application described in section 208 before the period at the end.
 (c)Definition of rural areaSection 203(b) of the Rural Electrification Act of 1936 (7 U.S.C. 924(b)) is amended by striking 5,000 and inserting 20,000. 3.Rural broadband development (a)Award of grantsSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended—
 (1)in subsection (a), by striking loans and loan guarantees and inserting loans, loan guarantees, and grants; (2)in subsection (c)—
 (A)in the subsection heading, by striking and loan guarantees and inserting loan guarantees, and grants; (B)in paragraph (1), by inserting , and may make grants, after loans; and
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking loans or loan guarantees and inserting loans, loan guarantees, or grants;
 (ii)in subparagraph (A)— (I)by striking loan and loan guarantee and inserting loan, loan guarantee, and grant; and
 (II)by striking loans and loan guarantees and inserting loans, loan guarantees, and grants; and (iii)in subparagraph (C), by striking loans or loan guarantees and inserting loans, loan guarantees, or grants;
 (3)in subsection (d)— (A)in paragraph (1)(A)—
 (i)in the matter preceding clause (i), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; (ii)in clause (ii), by striking loan and inserting loan or grant; and
 (iii)in clause (iii)— (I)by striking loan and inserting loan or grant; and
 (II)by striking loan made or guaranteed and inserting loan or grant made or loan guaranteed; (B)in paragraph (2)—
 (i)in subparagraph (A), in the matter preceding clause (i)— (I)by inserting or the funds received through a grant made after guaranteed; and
 (II)by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; and (ii)in subparagraph (B), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant;
 (C)in paragraph (3)(A), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; (D)in paragraph (4), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant;
 (E)in paragraph (5)(A), in the matter preceding clause (i), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; (F)in paragraph (6)—
 (i)by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; and (ii)by striking loan involved and inserting loan or grant involved; and
 (G)in paragraph (7), by striking loan and inserting loan or grant; (4)in subsection (f), by striking loan or loan guarantee and inserting loan, loan guarantee, or grant;
 (5)in subsection (j)— (A)in the matter preceding paragraph (1), by striking loan and loan guarantee and inserting loan, loan guarantee, and grant;
 (B)in paragraph (1)— (i)by striking loans and inserting loans or grants; and
 (ii)by striking loan and inserting loan or grant; (C)in paragraph (2)—
 (i)in subparagraph (A), by striking loan and inserting loan or grant; (ii)in subparagraph (B), by striking loans and loan guarantees and inserting loans, loan guarantees, and grants; and
 (iii)in subparagraph (C), by striking loans and loan guarantees and inserting loans, loan guarantees, and grants; and (D)in paragraph (3), by striking loan and inserting loan or grant;
 (6)by redesignating subsections (k) and (l) as subsections (l) and (m), respectively; (7)by inserting after subsection (j) the following new subsection:
					
 (k)Matching funds requirementThe recipient of a grant under this section shall provide funds, in-kind contributions, or a combination of both, from sources other than funds provided through such grant in an amount that is at least equal to 10 percent of the amount of such grant.; 
 (8)in subsection (l) (as so redesignated)— (A)in paragraph (1), by striking section and all that follows through expended. and inserting the following:
						
 section—(A)$25,000,000 for each of fiscal years 2008 through 2015, to remain available until expended; and (B)$50,000,000 for each of fiscal years 2016 through 2020, to remain available until expended.; and
 (B)in paragraph (2)(A), by striking loans and loan guarantees and inserting loans, loan guarantees, and grants each place it appears in clauses (i) and (ii); and (9)in subsection (m) (as so redesignated)—
 (A)by striking loan or loan guarantee and inserting loan, loan guarantee, or grant; and (B)by striking 2018 and inserting 2020.
 (b)Priority for support for development of broadband serviceParagraph (2) of section 601(c) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(c)), as amended by subsection (a), is further amended—
 (1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (E)give priority to applicants that offer in the applications of the applicants to provide support for mutijurisdictional projects for the development of broadband service in rural areas that are developed through the collaboration and participation of multiple stakeholders in the service area of such a project, including State, local, and tribal governments, nonprofit institutions, institutions of higher education, and private entities..
				
